Citation Nr: 1821417	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) rating.  The Veteran disagreed with the initial assigned rating.  This matter was subsequently transferred to the jurisdiction of the Denver, Colorado RO.

In August 2013, the Veteran filed a motion to advance his appeal on the Board's docket.  The Board notes that the record demonstrates sufficient cause to advance the Veteran's appeal on the Board's docket based on his age pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

On March 8, 2018, prior to the promulgation of a decision on the appeal, the Veteran withdrew the appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, the Veteran disagreed with initial noncompensable rating assigned for bilateral hearing loss.  In correspondence received on March 8, 2018, however, he requested to withdraw his current appeal before the Board regarding the initial rating assigned for bilateral hearing loss.  The Board finds that the Veteran's statements are explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to an initial compensable rating for bilateral hearing loss.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


